

115 HR 3747 IH: Freezing Assets of Suspected Terrorists and Enemy Recruits Act of 2017
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3747IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mr. Gottheimer (for himself, Mr. Fitzpatrick, and Mr. Reed) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require financial institutions to freeze the assets of individuals arrested under suspicion of
			 participating in domestic terrorism or providing material support to
			 terrorists, to establish a national clearinghouse for information on
			 incidents of homegrown lone wolf terrorism, domestic terrorism, and persons providing material support to terrorists, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Freezing Assets of Suspected Terrorists and Enemy Recruits Act of 2017 or the FASTER Act of 2017. 2.Freezing of assets of domestic terror suspects (a)In generalIf an individual is arrested by a Federal law enforcement agency (or by a State or local law enforcement agency and subsequently turned over to a Federal law enforcement agency) under suspicion of participating in domestic terrorism or providing material support to terrorists, such Federal law enforcement agency shall notify FinCEN of such arrest and, upon such notification, FinCEN shall order each financial institution holding assets of the individual to freeze such assets.
			(b)Disposition of assets
 (1)Notice of freezingFinCEN shall, as soon as practicable, but not later than 60 days after ordering a financial institution to freeze an individual’s assets under subsection (a), notify such individual of such asset freezing.
				(2)Right to contest
 (A)In generalA Federal district court of competent jurisdiction shall, on motion by an individual whose assets have been frozen under this section, order the individual’s assets unfrozen unless the Government establishes by probable cause that such assets are subject to seizure under this section.
					(B)Representation
 (i)In generalIf an individual whose assets have been frozen under this section is financially unable to obtain representation by counsel with respect to the motion described under subparagraph (A), the court may order the individual’s assets unfrozen in an amount necessary to pay for such counsel, and such unfrozen funds may only be used to pay for such counsel.
 (ii)Factors to considerIn determining whether to order the unfreezing of funds under clause (i), a court shall take into account the individual’s standing to bring such a motion and whether the motion appears to be made in good faith.
 (3)Unfreezing of propertyFinCEN shall order an individual’s assets unfrozen if— (A)FinCEN does not provide the notice described under paragraph (1) within 60 days of ordering the assets frozen;
 (B)a criminal indictment is not filed against the individual with respect to participation in domestic terrorism or providing material support to terrorists within 90 days after FinCEN orders the assets frozen; or
 (C)the individual is tried for domestic terrorism or providing material support to terrorists and is not convicted.
 (4)Confiscation upon convictionIf an individual whose assets have been frozen under this section is convicted of domestic terrorism or providing material support to terrorists, FinCEN shall—
 (A)confiscate all such assets that were involved in such crime, or that constitute or derive from proceeds traceable to such crime, and may—
 (i)distribute assets to victims of the individual; (ii)transfer assets to the Attorney General for distribution to law enforcement for counterterrorism purposes; or
 (iii)use assets for such other purpose as FinCEN determines appropriate; and (B)order all other such assets unfrozen.
 (c)Civil penaltiesAny person violating the requirements of this section shall be subject to the same civil penalties provided for under section 5321 of title 31, United States Code, for violations of subchapter II of chapter 53 of such title (commonly known as the Bank Secrecy Act).
			3.National Homegrown Terrorism Incident Clearinghouse
 (a)In generalThe Director of the Federal Bureau of Investigation (hereinafter in this section referred to as the Director) shall establish and maintain a national clearinghouse for information on incidents of homegrown lone wolf terrorism, domestic terrorism, and a person providing material support to terrorists. (b)ClearinghouseThe clearinghouse established under subsection (a) shall—
 (1)accept, collect, and maintain information on incidents described in subsection (a) that is submitted to the clearinghouse by Federal, State, and local law enforcement agencies, by law enforcement agencies of foreign countries, and by victims of such incidents;
 (2)collate and index such information for purposes of cross-referencing; (3)upon request from a Federal, State, or local law enforcement agency or from a law enforcement agency of a foreign country, provide such information to assist in the investigation of an incident described in subsection (a); and
 (4)provide all-source integrated analysis to other Federal agencies and State and local law enforcement agencies.
 (c)Scope of informationThe information maintained by the clearinghouse for each incident shall, to the extent practicable, include—
 (1)the date, time, and place of the incident; (2)details of the incident;
 (3)any available information on suspects or perpetrators of the incident; and (4)any other relevant information.
 (d)Design of clearinghouseThe clearinghouse shall be designed for maximum ease of use by participating law enforcement agencies.
 (e)PublicityThe Director shall publicize the existence of the clearinghouse to law enforcement agencies by appropriate means.
 (f)ResourcesIn establishing and maintaining the clearinghouse, the Director may— (1)through the Attorney General, utilize the resources of any other department or agency of the Federal Government; and
 (2)accept assistance and information from private organizations or individuals. (g)CoordinationThe Director shall carry out the Director's responsibilities under this section in cooperation with the Department of Homeland Security, and such other agencies as may be necessary.
 (h)Authorization of AppropriationsThere are authorized to be appropriated for each of fiscal years 2019 through 2022 such sums as are necessary to carry out this section.
 4.DefinitionsFor purposes of this Act: (1)Domestic terrorismThe term domestic terrorism has the meaning given that term under section 2331 of title 18, United States Code.
 (2)Financial institutionThe term financial institution has the meaning given that term under section 5312 of title 31, United States Code. (3)FinCENThe term FinCEN means the Financial Crimes Enforcement Network of the Department of the Treasury.
 (4)Providing material support to terroristsThe term providing material support to terrorists means the offense described under section 2339A(a) of title 18, United States Code. 